ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-100/106/118/137, recommending that LARRY J. McCLURE, formerly of HACKENSACK, who was admitted to the bar of this State in 1971, and who has been suspended from the practice of law since May 21, 2003, pursuant to Orders of the Court filed on April 23, 2003, June 3, 2004 and January 28, 2005, should be disbarred for violating RPC 1.4(a) (failure to communicate with client), RPC 1.5(b) (failure to provide written retainer agreement), RPC 1.15(a) (knowing misappropriation of funds), RPC 1.16(d) (failure to return an unearned fee after termination of representation), RPC 5.5(a) (unauthorized practice of law), RPC 8.1(a) (false statement of material fact to a disciplinary authority), RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(b) (committing a criminal act that reflects adversely on an attorney’s honesty, trustworthiness, or fitness as a lawyer), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And LARRY J. McCLURE having failed to appear on the order to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that LARRY J. McCLURE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the Order to Show Cause in respect of the decision of the Disciplinary Review Board in DRB 04-395 is discharged, and the decisions of the Disciplinary Review Board in *168DRB 04-395 and DRB 05-069 are dismissed as moot; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that LAERY J. McCLURE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.